Case 4:19-cv-00896-ALM-CAN Document 119 Filed 09/29/20 Page 1 of 1 PageID #: 638




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  CRAIG CUNNINGHAM,                  §
                                     §
         Plaintiff,                  § CIVIL ACTION NO. 4:19-CV-00896-ALM-
  v.                                 §               CAN
                                     §
  MATRIX FINANCIAL SERVICES, LLC, ET §
  AL.,                               §
                                     §
         Defendants.                 §

                                              ORDER

         Non-party National Auto Protection Corp. filed a Motion to Quash on September 11, 2020

  [Dkt. 109]. On September 25, 2020, Plaintiff Craig Cunningham filed a Response [Dkt. 117] and

  a Motion to Strike the Motion to Quash [Dkt. 116]. The Court sets this matter for a Telephonic

  Hearing on Monday, October 5, 2020, at 2:00 p.m.

         The Court provides participants with the teleconference call-in information, as follows:

         ATT Toll-Free Conference Number: 877-336-1839

         Access Code: 5754049, followed by #

         Participants are directed to call this number no later than 1:55 p.m.

         It is further ORDERED that Non-party National Auto Protection Corp. shall file a

  response to Plaintiff Craig Cunningham’s Motion to Strike [Dkt. 116], if at all, no later than

  Monday, October 5, 2020, at 1:00 p.m.

  It is finally ORDERED that Defendants shall provide Plaintiff Craig Cunningham and the Non-

  Party a copy of this Order as soon as reasonably possible.

         IT IS SO ORDERED. SIGNED this 29th day of September, 2020.




  ORDER – Page Solo                                        ___________________________________
                                                           Christine A. Nowak
                                                           UNITED STATES MAGISTRATE JUDGE
